Title: To James Madison from St. Mary’s Seminary, 19 June 1807
From: St. Mary’s Seminary
To: Madison, James

Dr James Madison for Mr. J; P; Todd1807June19for1 Pr. of Shoes$2.25.251 Month 6 days Lessons, paid to Master Forster private writing Mr.4.25.271 Pair of dancing pumps2.50July4    & 112 Pair of shoes4.50251 Pair of do;2.2515.75August11 Beaver hat3.10Mending clothes.31 1/ 4131 Pair of shoes on the 5th: & 1 Pair of pumps this day4.7his complete dress for the performance of the exhibition6.14a Lock for his Trunk.62 1/ 4money advanced for his journey home5.19.69October3Lhomond french grammar.50Wandstrocht’s recueil1.appendix  37 1/ 2  Salustus 40c.77 1/ 2183 1/ 2 yardes calmouth for a great coat6.12 1/ 2Linen Trimming & making4.75Superfine blue cloth for an uniform Pantaloon8.Linen, Silk, Trimming & making2.25201 Beaver hat3.215/ 8 Stripped casimir for a daily waistcoat.93Linen trimming & making2.25263 3/ 4 yards velvet for a Pantaloon5.75Linen trimming & making2.251/ 2 yard day pair of cotton stockings4.501 Pair of shoes & a pair of Pumps 10 & 24 october4.7527Perrin’s exercises1.  45.83Novemberfor  shoes & 1 pair of pumps 10 & 24th / day shoes the 31 october3.washing Two quarters9.mending Linen Stockings &ca3.Doctor’s Fees & Medicines4.Paper, Slates quills &ca.3.Penny post common on 18 Letters.36  22.36Six Months Board & Tuition in advance115.218.63


 

